Citation Nr: 1451536	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2014, the Veteran presented sworn testimony during a personal hearing in Buffalo, New York, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence directly to the Board.  He also submitted a written waiver of RO consideration of this evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).


FINDING OF FACT

The Veteran likely has DDD of the thoracolumbar spine that is attributable to his military service.


CONCLUSION OF LAW

The Veteran has DDD of the thoracolumbar spine that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2014).

Initially, the Board notes that no disability or defects were noted upon the Veteran's entrance into military service.  See the service enlistment examination dated August 1979.  As such, the presumption of soundness applies.  See 38 U.S.C.A. § 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 38 C.F.R. § 3.304(b) (2014).

However, the Veteran's service treatment records (STRs) demonstrate that he was diagnosed with vertebral epiphysitis, L2-L5 (Scheuermann's disease) and was recommended for separation due to chronic disease of the lumbosacral spine.  See the Entrance Physical Standards Board proceedings dated December 1979.

The Veteran was afforded a VA examination in February 2012 at which time the examiner determined that the Veteran's vertebral ephiphysitis, L2-L5, (Scheuerman's disease) was a congenital condition that had pre-existed his military service.  In a May 2012 addendum opinion, the VA examiner stated that the vertebral ephiphysitis clearly and unmistakably pre-existed the Veteran's military service.  Critically, in rendering this opinion, the examiner failed to address the fact that vertebral ephiphysitis has not been indicated on any radiological reports aside from x-ray obtained in November 1979.  Cf. VA medical opinion from the Veteran's chiropractic treatment provider dated in May 2012.  August 2011 imaging showed disc bulging and disc space narrowing in the thoracic and lumbar spine.

Accordingly, the Board finds that the medical evidence of record does not clearly and unmistakably demonstrate that a current lumbar spine disability pre-existed his military enlistment.  As such, the presumption of soundness has not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 38 C.F.R. § 3.304(b) (2014).

Here, the Veteran asserts that he suffers from a disability of the thoracolumbar spine that was incurred during his military service.  For the reasons set forth below, the Board finds that the evidence of record meets the elements for an award of service connection for a lumbar spine disability.

The Veteran has alleged that he was physically assaulted during his basic training and sustained an injury to the low back.  See the May 2014 Board hearing transcript, pg. 4.  His contentions of in-service injury are supported by the STRs dated in November 1979, which document treatment for low back pain.  Additionally, the Entrance Physical Standards Board proceedings dated in December 1979 noted that the Veteran had been "constantly complaining of low back pain for approximately three weeks" after suffering a low back injury.  As indicated above, the Veteran was discharged from military service in January 1980.

Post-service treatment records show that the Veteran has received chiropractic treatment for low back pain since 2010.  See the private treatment records dated from May 2010 to January 2011; see also the VA treatment records dated from August 2011 to present.  An x-ray of the lumbar spine dated in May 2010 documented degenerative changes of the lumbar spine.  Magnetic resonance imaging (MRI) performed in August 2011 confirmed a diagnosis of "degenerative disease of the lumbar spine."

In the February 2012 VA examination report, the examiner confirmed a diagnosis of DDD of the thoracolumbar spine.  As to the question of medical nexus, the examiner determined that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the Veteran had been employed in construction, vacation sales, and manufacturing, and his back pain had not worsened until five years earlier when his DDD of the lumbar spine worsened.  The examiner further noted, "[t]here is no medical evidence of any treatment for the Veteran's lumbar spine until he was seen at the VA in December 2010 although he states he has had chiropractic care over the years."  She continued, "[t]he Veteran has DDD throughout his entire spine which was not caused by three months in the service."

In support of his claim, the Veteran submitted a May 2012 letter from his VA chiropractic treatment provider who indicated that the Veteran has experienced intermittent low back pain since the in-service assault he sustained during his basic training.  The treatment provider noted that current imaging indicates the Veteran does not have Scheuerman's disease.  Rather, he is diagnosed with degenerative disease.  The VA treatment provider indicated that, "[f]rom the data available for review:  medical physicals, diagnostic evaluations, discussions with [the Veteran], it appears, with strong medical plausibility, that [the Veteran's] initial injury in basic training could well have been the start of his current physical situation/disability."  She continued, "[t]he mechanism of injury reported by [the Veteran] very likely initiated and became the foundation for a cascade of conservative spinal management and interventions over the past thirty years."  She further opined that the Veteran "has always presented as the epitome of a service man:  honest, candid, forth-right, respectful, engaging with a sense of determination and perseverance."

Additionally, the Veteran submitted three lay statements in support of his claim.  In a statement dated March 2011, Mr. J.L.B. reported that he has known the Veteran for two years and has witnessed the Veteran's complaints of low back pain.  In a March 2011 statement, the Veteran's former spouse, Ms. K.B., stated that she had known the Veteran since 1987 and that the Veteran continually complained of back pain throughout their relationship.  In a statement received in May 2014, the Veteran's first former spouse, Ms. N.B., stated that she and the Veteran were married in 1979 prior to his entrance into military service.  She further stated that, following the Veteran's January 1980 discharge from service, he was "in pain all the time," and had difficulty finding and maintaining employment as a result of his back disability.  See the statement of Ms. N.B. received May 2014.

Here, the Board finds credible the Veteran's statements regarding in-service injury and the subsequent onset of his chronic low back pain.  There is ample evidence of record that the Veteran suffered from low back problems during his military service.  Indeed, his statements are supported by his STRs, which document an in-service low back injury.  The Board recognizes that the VA examiner provided a negative nexus opinion in February 2012 concerning the Veteran's currently diagnosed degenerative disease of the lumbar spine and his military service.  However, as noted above, the examiner failed to address the absence of a current showing of Scheuermann's disease on imaging studies.  Moreover, the examiner did not consider the Veteran's competent and credible assertions of post-service low back symptomatology.

Furthermore, the Board notes that there is competent medical evidence that tends to establish a relationship between the Veteran's in-service back injury and the current post-service diagnosis of DDD.  In this regard, the May 2012 medical opinion from the Veteran's VA chiropractic treatment provider relates the Veteran's current disability to his military service.

Additionally, the Veteran is competent to testify as to the onset and continuity of low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Notably, the lay affidavits of the Veteran's first former spouses, Ms. N.B. and Ms. K.B., corroborate the Veteran's sworn personal testimony concerning post-service low back symptomatology.  Therefore, the Board finds the statements of the Veteran and his former spouses to be competent and credible evidence documenting the Veteran's continued low back symptomatology dating from his military service through the present day.

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence of record is at least in equipoise as to whether the currently diagnosed thoracolumbar spine disability is a result of the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application as to this issue.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for a thoracolumbar spine disability.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for thoracolumbar spine DDD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


